                                                                               FILED
                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y,
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                           ^ BEC 12^ Mu ^
                                                        X

ROBERT DEREK LURCH,JR.,                                                 BROOKLYN OFFICE

                                     Plaintiff,
                                                            MEMORANDUM DECISION
                       - against -                          AND ORDER


THE CITY OF NEW YORK,et al.                                 19-CV-6011(AMD)(SJB)

                                     Defendants.

                                                       X
ANN M.DONNELLY,United States District Judge:

        On October 10,2019,the pro se plaintiff brought this action alleging violations of his

constitutional rights under 42 U.S.C. § 1983. The plaintiffs request to proceed informa

pauperis is granted pursuant to 28 U.S.C. § 1915. For the reasons that follow, the plaintiff's

claims against the City of New York, New York City Health + Hospitals, Treating Physician,

Comer Store Owner, Younus Ahmed, Fadhle Alsula, and two John Doe officers are dismissed.

The plaintiffs claim against defendant John Doe Officer M may proceed.

                                           BACKGROUND


       In his complaint,the plaintiff describes an alleged physical altercation at a bodega in

Brooklyn,New York, beginning late on August 16,2019 and continuing into the early hours of

August 17,2019. (ECF No.4 at 7.) According to the plaintiff, he was using the bodega's phone

to "call [a] female" when the store employees suddenly yelled at him to leave and threatened him

with bats and sticks. (Jd.) The employees hit the plaintiff on the head with a bat, and two police

officers arrived on scene. {Id.) They asked the plaintiff if he wanted to press charges, and he

said no. (Mat 8.) The plaintiff left the store and met with a female companion. {Id.) The

plaintiff realized that he left his bag and wallet at the bodega. {Id.) When he retumed to the

store, the plaintiff claims that the employees attacked him again. {Id. at 8-9.)
        He left the store,"drenched with blood," and two police officers arrested him. {Id. at 9.)

His female companion claimed that the plaintiff"verbally threatened her" {id. at 12), and the

plaintiff claims that the officers "allowed the female ... to assault [him] while" he was

handcuffed. {Id. at 9.) Another officer who "rode with [the plaintiff] to the hospital in the

ambulance slammed [his] face on a bench." {Id.) At the hospital, a doctor "stitched and glued

up" the plaintiff, and then "released [him]to police custody without [providing the plaintiff] pain

medication." {Id.) The plaintiff seeks money damages.(M at 16.)

                                    STANDARD OF REVIEW


        A complaint must plead "enough facts to state a claim to reliefthat is plausible on its

face." Bell All. Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Matson v. Bd. ofEduc.,631 F.3d 57,63(2d Cir.

2011)(quoting Ashcroft v. Iqbal, 556 U.S. 662,678(2009)). While "detailed factual allegations"

are not required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation of

the elements of a cause of action will not do.'" Id. (quoting Twombly,550 U.S. at 555).

        A pro se complaint must be held to "to less stringent standards than formal pleadings

drafted by lawyers." Erickson v. Pardus, 551 U.S. 89,94(2007)(per curiam)(quoting Estelle v.

Gamble,429 U.S. 97, 104-105(1976));           Harris v. Mills, 572 F.3d 66, 72(2d Cir. 2009)

(noting that even after Twombly, the court"remain[s] obligated to construe a pro se complaint

liberally"). Nevertheless, the Court is required to dismiss sua sponte an informa pauperis action

if the Court determines that it "(i) is frivolous or malicious;(ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief." 28U.S.C,§ 1915(e)(2)(B).
                                               DISCUSSION


         Liberally construing the complaint, the plaintiff alleges violation of his constitutional

 rights pursuant to 42 U.S.C. § 1983. Section 1983 provides redress for a deprivation ofa

 federally protected right by persons acting under the color of state law. 42 U.S.C. § 1983. The

 challenged conduct must(a) be attributable at least in part to action under the color ofstate law,

 and (b)deprive the plaintiff of a right guaranteed under the Constitution ofthe United States.

 Ostroski v. Town ofSouthhold,443 F.Supp.2d 325, 335(E.D.N. Y. 2006)(citing Snider v.

 Dylag, 188 F.3d 51,53(2d Cir. 1999)). A Section 1983 claim "must be predicated on state

 action and state actors." Fisk v. Letterman, 401 F. Supp. 2d 362,367(S.D.N.Y. 2005). "The

 under-color-of-state-law element...excludes from its reach merely private conduct, no matter

 how discriminatory or wrongful." Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,49-50(1999)

(internal quotation marks and citations omitted).

 1.      Store Owner and Employees

         The plaintiff has not alleged that the defendant store owner or store employees, Younus

 Ahmed and Fadhle Alsula, are state actors, acted imder color of state law, or conspired with state

 actors to violate the plaintiffs rights. See Vazquez v. Combs,No.04-CV-4189,2004 WL

 2404224, at *4(S.D.N.Y. Oct. 22, 2004)("[M]erely filing a complaint with the police, reporting

 a crime, requesting criminal investigation of a person, or seeking a restraining order, even ifthe

 complaint or report is deliberately false, does not give rise to a claim against the complainant for

 a civil rights violation."). Accordingly, all claims against these private individuals are dismissed

 pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).'


'Liberally construing the complaint, the plaintiff also asserts claims of assault and battery against the
 store owner and employees. Because these claims do not arise out ofthe same case or controversy that
 survives this decision—a police officer's alleged use of excessive force during an ambulance ride—
 decline to exercise supplemental jurisdiction. Cf. Oladokun v. Ryan, No.06-CV-2330, 2011 WL
II.      NYC Health + Hospitals and the City of New York

        A municipal defendant can only be held liable under Section 1983 ifthere is "(1) an

official [municipal] policy or custom that(2)cause[d] the plaintiffto be subjected to(3)a denial

of a constitutional right." Torraco v. Port Autk ofN.Y. & N.J., 615 F.3d 129, 140(2d Cir. 2010)

(quoting Wray v. City ofNew York,490 F.3d 189, 195(2d Cir. 2007)). A plaintiff can establish

an official policy or custom in a number of ways; he can show a formal policy officially

endorsed by the municipality, actions or decisions made by municipal officials with decision-

making authority, a practice so persistent and widespread that it constitutes a custom of which

policymakers must have been aware, or a failure by policymakers to properly train or supervise

their subordinates. See lacovangelo v. Corr. Med. Care, Inc., 624 F. App'x 10,13-14(2d Cir.

2015)(citing Jortej v. Town ofEast Haven,691 F.3d 72, 80-81 (2d Cir. 2012)).

        The plaintiff brings his claim against two municipal defendants, the City of New York

and New York City Health + Hospitals. However, he does not allege that his injuries were

caused by a custom or policy by either ofthese municipal defendants. Accordingly, all claims

against New York City Health + Hospitals and the City ofNew York are dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

III.    John Doe Officers Who Failed to Investigate the "Female's" Complaint

        The plaintiff also names two John Doe police officers as defendants and alleges that

"[t]he officers on scene failed to investigate [his female companion's] complaint and this female

became hostile towards the plaintiff and the officers." (ECF No.4 at 12.) Police officers have

discretion to conduct investigations and initiate arrests, and are charged with acting for the


4471882, at *11 (S.D.N.Y. Sept. 27, 2011)(explaining that § 1367 "confers mandatory supplemental
jurisdiction over state law claims that'form part ofthe same case or controversy' as claims over which the
district courts have original jurisdiction"(quoting 28 U.S.C. § 1367)).
benefit ofthe public, not private citizens. See Town ofCastle Rock, Colo. v. Gonzales, 545 U.S.

748, 760,765(2005)(noting the "well established tradition of police discretion" and that

"serving of public rather than private ends is the normal course ofthe criminal law."). Thus,

"police officers have no affirmative duty to investigate complaints, as the government and its

agents are under no general duty to provide public services or protection to individual citizens."

Morris v. City ofN.Y., No. 14-CV-1749, 2015 WL 1914906, at *5(E.D.N.Y. Apr. 27,2015)

{citing DeShaney V. Winnebago Cnty. Dep't ofSoc. Servs., 489 U.S. 189, 197(1989)).

Accordingly, the plaintiffs claims against these two police offers are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

IV.     Treating Physician

        The plaintiff also alleges that he "was... stitched and glued up by a doctor due to the

injuries [he] sustained and released to police custody without receiving any pain medication."

(ECF No.4 at 9.) This allegation does not rise to the level of a constitutional violation.

Accordingly, the claim is dismissed.

V.      Surviving Claim

        The plaintiff claims that John Doe Officer M,a police officer acting under color of state

law, slammed the plaintiffs head into a bench during an ambulance ride while the plaintiff was

handcuffed. The plaintiffs claim against John Doe Officer M may proceed.

                                         CONCLUSION


        The plaintiffs complaint is dismissed except for the plaintiffs claims against John Doe

Officer M. The Clerk of Court is directed to amend the caption to reflect the dismissal ofthe

City ofNew York, New York City Health + Hospitals, the treating physician, the comer store
owner,comer store employees Younus Ahmed and Fadhle Alsula, and the two other John Doe

officers. No summons will be issued to these defendants.

       The Court requests that Corporation Counsel ascertain the full name and service address

of John Doe Office M who allegedly used excessive force against the plaintiff during an

ambulance ride to Kings County Hospital on August 16, 2019 or August 17,2019, See Valentin

V. Dinkins, 121 F,3d 72(2d, Cir, 1997)(per curiam). Corporation Counsel need not undertake the

defense or indemnification ofthe individual at this time. The order merely provides a means by

which the plaintiff may name and serve the defendant. The plaintiff should provide the Court

with this information, by letter, by January 20, 2020, Once the information is provided, the

plaintiffs complaint will be deemed amended to reflect the full name and service address ofthe

remaining defendant and a summons will be issued.

       The Clerk of Court is respectfully directed to send a copy ofthis order to the Corporation

Counsel for the City of New York, Special Federal Litigation Division, as well as to the plaintiff

at the altemate address he provided in his complaint: P,0, Box 540807, Bronx, New York 10454,

The Clerk of Court is also directed to update the docket to include this altemate address for

Plaintiff, The case is referred to Magistrate Judge Sanket J, Bulsara for pretrial supervision. The

Court certifies pursuant to 28 U,S,C, § 1915(a)(3) that any appeal would not be taken in good

faith and therefore informa pauperis status is denied for purpose of an appeal, Coppedge v.

United States, 369 U,S,438,444-45 (1962),
so ORDERED.




                             s/Ann M. Donnelly
                                M. Donnelly
                            United States District Judge

Dated: Brooklyn, New York
      December 11, 2019
